DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filled 30 June 2022 and 29 July 2022 have been entered. Claim(s) 1-2, 4, and 9-10 is/are pending in this application and examined herein. Claim(s) 1-2, 4, and 9-10 are amended. Claim(s) 3 and 5-8 is/are cancelled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.CN201910447576.5, filed on 27 May 2019.

Status of Previous Rejections
The rejections under 35 USC 112(b) to claims 1-10 as being indefinite are withdrawn in view of the amendments to claim 1 and cancellation of claims 6-8.
The rejections under 35 USC 112(d) to claims 1-10 as being of improper dependent form for failing to include all the limitations of the claim upon which it depends are withdrawn in view of the amendments to claim 1.

Allowable Subject Matter
Claims 1-2, 4, and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest identified prior art of record is Bai et al. (CN 104120444A, machine translation), hereinafter Bai, in view of Chen (CN 107674977 A) hereinafter Chen. 
Regarding claim 1, Bai teaches a process for recovering metallic lead from waste lead-containing glass by mechanical activation reduction method (a method for preparing lead directly from a lead-containing material; Title), where lead glass is crushed to 1-2mm by a jaw crusher [0011], and pulverized raw materials and the reducing agent are added to the ball milling tank of the planetary ball mill and reduction and activation are carried out (adding the lead-containing material to be processed to a grinder; [0012]), wherein the reducing agent is iron powder, zinc powder or a mixture of the two in any proportion (adding a metal substance to the grinder; [0014]). The Examiner notes that while Bai teaches an alkali leaching step following the reduction reaction of lead-containing material with zinc or iron metal [0015], Bai teaches that lead is dissolved into the sodium hydroxide solution to separate solid lead from the silica network of glass [0015, 0020], indicating the lead is already in a reduced metal form from the reduction. As the reduction occurs without any liquid reagent, Bai is considered to read on a solid phase reaction between the lead-containing material and the metal substance caused directly by the grinder through a mechanical force to obtain a reaction product. Bai further teaches the reducing agent is iron or zinc powder [0014]. Bai teaches in Example 1 the use of 3.5 g of iron powder to reduce 50g of 24.5 wt% lead-containing material (12.25 g of lead) [0024], which corresponds with 1.060 times a theoretical amount of metal substance on a molar basis (an amount of the metal substance 0.9 to 1.5 times of a theoretical amount). Bai further teaches in Example 1 the lead-containing material to be a waste CRT cone glass (a lead residue) containing 24.5 wt% lead, and the lead is lead oxide (the lead-containing material is a lead residue containing 20 wt% to 60 wt% of lead, the lead residue is a lead oxide residue; [0024, 0015]). Bai further teaches the use of a leaching wash to separate lead from other reaction products [0013], and teaches filtering of the wash solution (filtering; [0013]), but teaches the use of an alkali leaching wash which dissolves the lead and requires use of an electrodeposition step to obtain lead from the resultant alkaline solution [0013], which is explicitly not performed by the instant claims. Bai further does not teach a chloride solution corresponding to the metal substance, wherein a weight ratio of a grinding medium to the reaction materials in the grinder is 2 to 20:1, a ratio of the water to the reaction materials is 0 to 5: 1, and reaction time is 0.1 to 5 h.
Chen teaches a method for wet recovery of lead from waste lead-acid battery lead paste (Title), where lead paste is reduced by a metal reducing agent [0010] in a stirring mill with hydrochloric acid at a pH from 1.0 to 4.0 [0016], where it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added hydrochloric acid to control the pH from 1.0-4.0 during a reducing step as taught by Chen during the reduction step of Bai, as metal oxide byproducts generated by the reducing operation would be turned to metal chlorides, however neither Bai or Bai in view of Chen teaches a chloride solution corresponding to the metal substance, wherein a weight ratio of a grinding medium to the reaction materials in the grinder is 2 to 20:1, a ratio of the water to the reaction materials is 0 to 5: 1, and reaction time is 0.1 to 5 h, and requires the use of an electrodeposition step which is explicitly not performed by the instant claims.
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious a method for preparing lead directly from a lead-containing material by a solid phase reaction of claim 1. As the independent claim(s) is/are free from the art, claims 2, 4, and 9-10 are also free from the art due at least to their dependency from claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 30 June 2022 and 29 July 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejections of 15 April 2022 has been withdrawn. 
In response to applicant's argument that Bai (CN 104120444 A) in view of Dry Grinding VS Wet Grinding, Iron (III) Oxide Compound Summary, Lead Compound Summary, Chemiday, Liu et al (US 201110265969 A1), hereinafter Liu, and Allen et al (US 6395242 B1), hereinafter Allen does not avoid use of leaching, cementation, and electrodeposition as required by the amended claim, the Examiner agrees. Therefore, the rejection of claim(s) 1-2, 4 over Bai in view of Dry Grinding VS Wet Grinding, Iron (III) Oxide Compound Summary, Lead Compound Summary, Chemiday, Liu, Allen, dependent claim(s) 9 further in view of Chen (CN 107674977 A) and dependent claim(s) 10 further in view of Hayward (US 1804054 A) are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733